Citation Nr: 0313961	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-02 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 10 percent evaluation for 
bronchial asthma.  

2.  The propriety of the initial rating for branch retinal 
vein occlusion of the right eye, rated noncompensably 
disabling for the period preceding August 14, 1998.

3.  The propriety of the initial rating for branch retinal 
vein occlusion of the right eye, rated 10 percent disabling 
for the period beginning August 14, 1998.

(The issues of entitlement to service connection for a back 
disability and entitlement to service connection for myalgia 
will be the subjects of a separate decision.)  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
August 1997. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
seeking entitlement to service connection for a back 
disability, including sacro-iliac strain, sciatica and right 
leg pain, anaphylaxis due to floor stripping material, and 
myalgia, to include consideration for muscle cramps with 
elevated CPK and acute epicondylitis.  By the same rating 
decision, the RO also granted service connection for 
bronchial asthma and assigned an initial noncompensable 
evaluation.  By a September 1998 rating decision, the RO 
assigned a 10 percent initial evaluation for bronchial 
asthma.  

The appeal also arises from a December 1997 rating decision 
which granted service connection for branch retinal vein 
occlusion of the right eye and assigned a noncompensable 
rating.  In October 1998, the RO increased the veteran's 
initial rating to 10 percent for the period preceding August 
14, 1998.  

The veteran's claim was initially before the Board in August 
2000, at which time it was remanded for additional 
development.  In August 2000, the Board also denied the 
veteran's claim for service connection for anaphylaxis.  

In an April 2003 report of contact, the veteran requested 
that her scheduled hearing be cancelled.  

Pursuant to VAOPGCPREC 1-2003 (May 21, 2003), the Board is 
undertaking additional development of the issues of 
entitlement to service connection for a back disability 
entitlement to service connection for myalgia.  When the 
development is completed, the Board will provide notice to 
the appellant before taking further action.  


FINDINGS OF FACT

1.  For the entire rating period from the grant of service 
connection to the present, the veteran has not required daily 
inhalation or oral bronchodilator therapy or inhalation anti-
inflammatory medication.
 
2.  For the entire rating period from the grant of service 
connection to the present, the veteran's pulmonary function 
tests show FEV-1 of 94% predicted, and FEV-1/FVC of 77.

3.  For the period prior to August 14, 1998, the veteran had 
decreased vision in her right eye as a result of her branch 
retinal vein occlusion.  

4.  For the entire rating period from the grant of service 
connection to the present, the veteran has not had retinitis 
or a detached retina.  




CONCLUSIONS OF LAW

1.  The requirements for an initial rating greater than 10 
percent for bronchial asthma are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § § 4.7, 4.97, 
Diagnostic Code 6602 (2002).  

2.  For the period prior to August 14, 1998, the requirements 
for a 10 percent rating, and no more, for a branch retinal 
vein occlusion are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § § 4.7, 4.84(a), Diagnostic Code 6006, 
6008, 6011 (2002).  

3.  For the period beginning August 14, 1998, the 
requirements for a rating greater than 10 percent for a 
branch retinal vein occlusion are not met 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § § 4.7, 4.84a, 
Diagnostic Code 6006, 6008, 6011 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran sustained a 
branch retinal vein occlusion in her right eye.  

The veteran underwent a VA examination in October 1997 for 
her eyes.  She reported that she had a branch retinal vein 
occlusion in the right eye one year ago and was told that she 
lost 35% of the function of that eye.  The vision was lost 
toward the nose and at the bottom half of her eye all the 
time.  She denied any pain, headache, or other associated 
symptoms.  She had not had any neovascularization in that eye 
per her own history.  Right eye uncorrected at near was 
20/25, at far was 20/100.  Corrected at near and far was 
20/20.  The left eye uncorrected at near was 20/25, at far 
was 20/60.  Corrected at near and far was 20/20.  She denied 
any diplopia but did have visual field defects.  A Goldman 
visual field showed a 10 degree loss and a 20 degree loss 
inferiorly of the right eye in the nasal half.  The 
examiner's impression was old branch retinal vein occlusion, 
right eye, 10 degrees of visual field loss at the horizontal 
in the right eye when compared to the left eye, with no 
foveal involvement, as well myopia, astigmatism, and 
presbyopia.  It was noted that she wore glasses and was well-
corrected.  

The veteran underwent a general VA examination in October 
1997.  Regarding asthma, she stated that it had been more 
pronounced in Korea and Germany.  She stated that chemicals 
and perfume tended to exacerbate an asthmatic attack in her.  
She stated that she took Azmacort and Vancenase.  She stated 
that she had not had an attack since she had been in South 
Carolina since her discharge from the military.  She had an 
occasional wheezing, but this was not significant.  The 
examiner recommended that the veteran undergo pulmonary 
function testing.  The examiner stated that he was not sure 
as to whether her atypical chest discomfort actually 
represented vasospastic angina, etc, in that that diagnosis 
was usually made by Holter monitor.  The examiner recommended 
that the veteran undergo an exercise stress test to further 
evaluate her complaints of chest discomfort.  The examiner 
opined that this might all be secondary to possible GI 
etiology, but that the veteran did not suffer much with 
anginal attacks.

In the veteran's December 1997 Notice of Disagreement, she 
asserted that she had wheezing occasionally.  

In the veteran's February 1998 Substantive Appeal, she 
asserted that her asthma should have been rated at least 10 
percent.  

The veteran was afforded a hearing in August 1998, a 
transcript of which has been associated with the claims 
folder.  She testified about her asthma and her back.  She 
stated that she had a lot of wheezing, and was having to use 
her Vancenase more.  She stated that the wheezing increased 
with exertion, but hot weather basically made it worse.  She 
stated that the wheezing could come about while she was 
performing her duties.  

The veteran failed to show for a VA examination for her eyes 
on two occasions in October 1998.  

The veteran underwent a VA examination for her eyes in March 
1999.  She denied any specific complaints except for her poor 
vision in her right eye.  Her best corrected distance acuity 
was 20/50 +2 in the right eye, and 20/25 +2 in the left eye.  
Her best corrected near acuity was 20/40 +2 in the right eye, 
and 20/20 in the left eye.  Extraocular motility was full in 
both eyes.  Visual fields were full to finger count in both 
eyes.  The external examination was normal in both eyes.  Her 
sclerae and conjunctivae were clear without infection.  Her 
anterior chambers were deep in both eyes.  She had healthy 
appearing nerves.  The fundus examination in the right eye 
showed some sclerotic vessels in the superior temple portion 
of the retina with some small temporal arcade.  There were 
two areas of small peripheral hemorrhages temporally.  In her 
macular on the right, there were fine torturous vessels 
present superiorly, but no macular edema present.  The 
peripheral retinal on the right eye was normal.  The fundus 
examination of the left showed normal macular vessels and 
peripheral retinal.  Diagnoses were history of branch retinal 
vein occlusion in the right eye supratemporally, with status-
post sectorial proliferative retinopathy photocoagulation; 
and decreased vision in the right eye, likely secondary to 
the retinal occlusion.  

The veteran underwent a VA respiratory examination in 
December 2000.  The veteran had not been taking daily asthma 
medications since 1997.  She was on Albuterol as required for 
flare-ups of asthma.  She experienced wheezing at times, 
particularly during cold temperatures, and when she exerted 
herself as well as coming in contact with setting odors.  She 
denied any asthma attack since 1994.  She reported that she 
did not use a daily bronchodilator therapy, only her 
albuteral when she wheezed.  She had not had monthly visits 
with her physician as far as addressing her underlying 
asthma.  Pulmonary function tests showed FEV-1 at 94.1 % 
predicted and FEV-1/FVC at 77%.  

Records were submitted from the Columbia Eye Clinic.  The 
veteran's visual acuity on June 1, 1998, was 20/30+2 in the 
right eye and 20/20 in the left eye.  In October 2000, the 
veteran's visual acuity was 20/30+2 in the right eye, and 
20/40 in the left eye.  In April 2001, the veteran's visual 
acuity was 20/50 -2 in the right eye, and 20/25 in the left 
eye.  Impression was old superotemporal vein occlusion in the 
right eye.  

Records were submitted from the Moncrief Hospital.  On March 
2001, the veteran's aided acuity was 20/20 in the right eye, 
and 20/25 in the left eye.  

The veteran underwent a VA examination for her eyes in July 
2002.  The veteran's distance vision was 20/30 corrected in 
the right eye, and 20/25 corrected in the left eye.  
Confrontational visual field at near was 20/20 in both eyes.  
The external exam and ocular motility were within normal 
limits.  In the right eye, there was evidence of lipid 
exudates and laser scars in the superior temporal quadrant 
with extension into the area of the fovea.  Diagnoses were 
status post branch retinal vein occlusion, right eye; status 
post laser photocoagulation, right eye; hypertensive 
retinopathy; myopia; and presbyopia.  


Analysis

Relevant laws and regulations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to her claim.  
This information was provided in the January 1998 and March 
2001 Statements of the Case, as well as the September 1998, 
April 2002, and September 2002 Supplemental Statements of the 
Case.  In these documents, the RO also provided notice of 
what evidence it had considered.    

In July 2001 and June 2002, the RO sent the veteran VCCA 
letters.  In said letters, the RO asked the veteran to tell 
it about any additional evidence she wanted obtained.  The 
letters told the veteran that the RO was required to make 
reasonable efforts in obtaining relevant records and to 
inform the veteran about the attempts.  Throughout the appeal 
and in the VCAA letters, the veteran has been asked to 
provide VA with information about other evidence that might 
be available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate her claim, and she has been made aware 
of how VA would assist her in obtaining evidence and 
information.  She has not identified any additional, relevant 
evidence that has not been requested or obtained.  She was 
afforded several VA examinations to determine the current 
severity of her asthma and right eye disorders.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  


  The propriety of the initial 10 percent evaluation for 
bronchial asthma.

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for bronchial 
asthma.  Therefore, all of the evidence following the grant 
of service connection (not just the evidence showing the 
present level of disability) must be considered in evaluating 
the veteran's claim.  The RO did consider all of the evidence 
following the grant of service connection, so the veteran's 
claim is in appropriate appellate status.  

The revised diagnostic code in effect as of October 7, 1996 
provides that bronchial asthma is to be evaluated based on 
the results of pulmonary function tests. The specific 
pulmonary function tests include the percent of predicted 
values for Forced Expiratory Volume in one second (FEV-1), 
Forced Vital Capacity (FVC) and the ratio of FEV-1 to FVC 
(FEV-1/FVC). 38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).

Pursuant to the revised Rating Schedule for chronic bronchial 
asthma, a 10 percent disability rating is warranted for FEV-1 
levels of 71 to 80 percent of predicted, FEV-1/FVC levels of 
71 to 80 percent, or intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent rating is warranted for 
FEV-1 levels of 56 to 70 percent, FEV-1/FVC levels of 56 to 
70 percent, daily inhalation or oral bronchodilator therapy 
or inhalation anti-inflammatory medication.  A 60 percent 
rating is warranted for FEV-1 levels of 40-to 55 percent, 
FEV-1/FVC levels of 40 to 55 percent, at least monthly visits 
to a physician for required care of exacerbations or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent 
evaluation is warranted for FEV-1 levels of less than 40 
percent of predicted, FEV-1/FVC levels of less than 40 
percent, more than one attack per week with episodes of 
respiratory failure, or symptoms requiring daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications. 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2002).

The veteran does not meet any of the criteria for a 30 
percent for her bronchial asthma.  On pulmonary function 
testing, she does not have an FEV-1 of 56 to 70 percent 
predicted, or an FEV-1/FVC of 56-70 percent.  She did not 
require daily inhalation or oral bronchodilator therapy or 
inhalation anti-inflammatory medication.

Regarding the veteran's pulmonary function tests, at her 
December 2000 VA examination, her FEV-1 was 94 % predicted, 
and his FEV-1/FVC was 77 %.  She stated that she did not use 
a daily bronchodilator therapy, but only used Albuterol for 
flare-ups when she wheezed.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the veteran's claim challenging 
the propriety of the initial 10 percent rating for bronchial 
asthma must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


  The propriety of the initial noncompensable rating for 
branch retinal vein occlusion of the right eye, for the 
period preceding August 14, 1998, and the propriety of the 
initial 10 percent rating for branch retinal vein occlusion 
of the right eye for the period beginning August 14, 1998..

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating 
assigned for her service-connected branch retinal vein 
occlusion of the right eye for the period preceding August 
14, 1998, and with the initial 10 percent rating assigned for 
the same condition for the period beginning August 14, 1998.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claim is in 
appropriate appellate status.  

The veteran's service-connected right eye disability is rated 
pursuant to Diagnostic Code 6011, which rates impairment 
resulting from retinal damage, including localized scars, 
atrophy, or irregularities of the retina which may be 
centrally located with irregular, duplicated, enlarged, or 
diminished image.  According to this Diagnostic Code, such 
disability of the retina, whether on a bilateral, or 
unilateral, basis, warrants the assignment of a 10 percent 
disability evaluation. 38 C.F.R. § 4.84a, Diagnostic Code 
6011 (2002).  No higher rating can be awarded pursuant to 
this Diagnostic Code. Id. 

For the period prior to August 14, 1998, for the veteran to 
be awarded a 10 percent rating, the evidence must show 
localized scars, atrophy, or irregularities of the retina 
which may be centrally located with irregular, duplicated, 
enlarged, or diminished image.  The fact that the veteran had 
a retinal vein occlusion in her right eye during service is 
deemed satisfactory evidence of an irregularity of the 
retina.  As far as an "irregular, duplicated, enlarged, or 
diminished image", at the veteran's October 1997 VA 
examination she had visual field defects, with a Goldman 
visual field showing a 10 degree loss and a 20 degree loss 
inferiorly of the right eye in the nasal half.  At the 
veteran's March 1999 VA examination, the examiner opined that 
the veteran's decreased vision in the right eye was likely 
secondary to the retinal occlusion.  Since the opinion did 
not specify when the decreased vision secondary to the 
retinal occlusion began, and the evidence shows decreased 
vision in the right eye at the October 1997 VA examination, 
it is determined that the veteran also had decreased vision 
secondary to her retinal occlusion for the period before 
August 14, 1998.  For that reason, a 10 percent initial 
rating is in order for the period preceding August 14, 1998.  

As the veteran has now been granted an initial 10 percent 
rating for her branch retinal vein occlusion for the period 
preceding August 14, 1998, it is appropriate to examine both 
of her claims as one claim: that is, the propriety of the 
initial 10 percent rating for branch retinal vein occlusion 
for the entire rating period, including the period preceding 
August 14, 1998, and the period beginning August 14, 1998.  

First of all, a 10 percent rating is the highest rating to be 
assigned under Diagnostic Code 6011.  Furthermore, as the 
evidence does not show that the veteran has retinitis or a 
detached retina, a rating pursuant to Diagnostic Codes 6006 
or 6008 is not in order.  Accordingly, the veteran's 
disability is not to be rated based upon impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity.  38 C.F.R. § 4.84a, Note following Diagnostic 
Code 6009 (2002).  As these are the only appropriate 
diagnostic codes for consideration, the veteran is not 
entitled to an initial rating greater than 10 percent for any 
point from the grant of service connection to the present.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the veteran's claim challenging 
the propriety of the initial 10 percent rating for branch 
retinal vein occlusion of the right eye must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating greater than 10 percent for bronchial 
asthma is denied.  

For the period preceding August 14, 1998, a 10 percent rating 
for branch retinal vein occlusion of the right eye is 
granted.

For the period beginning August 14, 1998, a rating greater 
than 10 percent for a branch retinal vein occlusion is 
denied.  





	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

